Citation Nr: 9926890	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
February 1996.  He spent several years as a track vehicle 
mechanic.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
June 1996 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In July 1999, the veteran appeared at a hearing in Denver, 
Colorado, before the undersigned Member of the Board.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been requested or obtained by the RO.

2.  While on active duty, the veteran injured his neck when 
he fell from a tank in the Fall of 1991; he thereafter sought 
treatment for neck pain and when he was examined in 
connection with his separation from service the examiner 
noted that he had "numerous musculoskeletal traumata and 
complaints."

3.  Two months after his discharge from service, a VA 
physician noted that "the veteran mentioned that he was 
having some past history of cervical pain with headaches."

4.  Medical reports from private physicians provide diagnoses 
of chronic neck pain and minimal degenerative disc disease; a 
physician has linked the veteran chronic neck pain to the 
neck injury which he sustained during service.

5.  The veteran's current cervical spine disorder can not be 
reasonably dissociated from the neck injury which he 
sustained during his military service.


CONCLUSION OF LAW

The veteran's degenerative disc disease of the cervical spine 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria and Analysis.  Pursuant to 38 U.S.C.A. 
§ 5107(a), a person who submits a claim to VA has the burden 
of providing evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  The United States Court of Appeals for Veterans 
Claims (Court) defines a well-grounded claim as one that is 
plausible; a claim that is meritorious on its own or a claim 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted on active 
military service or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.
 
Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Background.  The service medical records reflect that the 
veteran presented with complaint of neck pain in January 
1992.  An impression of "neck pain" was given.  The 
remaining service medical records are negative for any 
notation of neck pain or neck injuries.  However, the October 
1995 ETS (expiration of term of service) examination reflects 
that the examiner commented that the veteran had "numerous 
musculoskeletal traumata and complaints."

The veteran filed a claim in February 1996, asserting that he 
"fell off a tank" while in service and that the fall 
"brought on degenerative arthritis."

The veteran was afforded VA examination in April 1996.  The 
veteran reported to the VA examiner that he initially injured 
his knee when he fell off a tank while in service.  Other 
than notation that the contour of the veteran's spinal column 
was "normal," the April 1996 examination did not include 
evaluation of the veteran's cervical spine.  In an addendum 
to the examination report, the VA physician noted that the 
veteran reported that he "was having some past history of 
cervical pain with headaches."

The record also contains medical reports reflecting diagnoses 
and treatment the veteran received from private physicians 
between May 1996 and September 1997.  In November 1996, the 
veteran presented to a private physician with complaints of 
problems with his cervical spine "that date back to his time 
in the Army."  Examination revealed decreased range of 
motion of the cervical spine and tenderness of the upper 
paracervical muscles.  The physician reported that he would 
assess the veteran's cervical spine after review of X-rays.

A June 1997 examination report by J. Draper, M.D., reflects 
that the veteran presented with a complex and chronic history 
of neck, knee and bilateral ankle pains.  The veteran 
provided a detailed account of the in-service accident that 
he believed caused his knee and neck pain.  He stated that 
while stationed in Europe, he slipped while preparing to 
unload a tank from a train and fell from the tank onto the 
train.  He then fell from the train onto the ground, landing 
on his right side which caused a whiplash injury to the neck.  
The veteran stated that he was able to work for the rest of 
the day after the fall, but that two days later he presented 
for medical evaluation and was  told that he "would probably 
get better over a week's period of time[,] but it persisted 
for a year at a plateau level but has been worsening again 
since that time."  The veteran reported symptoms that 
occurred on a daily basis.  Dr. Draper's June 1997 
examination revealed that the veteran's neck had 75 degrees 
rotation to the right and approximately 90 degrees rotation 
to the left.  Lateral side bend was 85 degrees to the left 
and approximately 65 degrees to the right.  Dr. Draper 
reviewed the cervical spine X-rays taken in November 1996, 
which showed no abnormalities.  Diagnosis was "chronic neck 
pain secondary to fall."

Magnetic resonance imagining (MRI) performed by M. Dobrow, 
M.D., in July 1997 showed minimal degeneration of the C5-6 
and C6-7 intervertebral discs with slight narrowing of the 
disc space.  No focal compression of the neural elements or 
occlusion of the neural foramina was found.  The spinal cord 
and the craniocervical junction were noted as "normal."  
Dr. Dobrow's impression was minimal degenerative disc 
disease.

Dr. Draper reexamined the veteran in September 1997 after the 
veteran presented again with neck pain.  Dr. Draper reviewed 
the July 1997 MRI, and concurred that it showed some 
degenerative disc disease consistent with the veteran's age, 
but was otherwise negative.  Objective examination revealed 
muscular spasm in the paraspinal muscles of the neck 
bilaterally.  Diagnoses included chronic neck pain.

The veteran was afforded another VA examination in November 
1997 which was limited to examination of his left knee and 
left ankle.

At the July 1999 hearing, the veteran testified in detail 
about the fall from the tank and train that occurred while he 
was on active duty in Germany.

Analysis.  Initially, the Board finds that the veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the cervical spine is plausible, and 
therefore well grounded.  See 38 U.S.C.A. § 5107(a).  The 
record includes the veteran's testimony regarding a neck 
injury during active duty; physicians have diagnosed chronic 
neck pain and minimal degenerative disc disease; and there is 
competent evidence relating said diagnoses to the veteran's 
in-service injury.  Thus, the veteran has submitted a well-
grounded claim.  See Murphy, 1 Vet. App. at 81.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held 
that in light of the benefit of the doubt provisions of 38 
U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

The positive evidence in support of the veteran's claim 
includes the veteran's testimony regarding the in-service 
neck injury.  The Board has determined that the veteran's 
testimony as to the in-service neck injury is consistent with 
the documentary record and is entirely credible.  The Board 
finds that the veteran's testimony as to the in-service neck 
injury is sufficient to establish that this injury occurred.  

The positive evidence also includes the fact that the veteran 
was seen during service for neck pain and the fact that he 
has consistently reported that he continued to experience 
neck pain during service and thereafter.  When he was 
examined by VA in April 1996 he indicated that he had had 
neck pain since service; when he was seen in November 1996 he 
reported that he had problems with his cervical spine "that 
date back to his time in the Army;" and when he was again 
seen in the June 1997 he reported that the cervical spine 
symptoms persisted for a year after the in-service injury and 
had been worsening again since that time.  

Also in support of the veteran's claim is the fact that a 
medical professional, after providing a complete description 
of the in-service injury to the veteran's neck, which he 
characterized as a whiplash injury, offer his opinion that 
the veteran's current neck problems were secondary to the in-
service neck injury.  The Board finds that Dr. Draper's 
opinion was based upon a complete and accurate history of the 
veteran's in-service fall off the tank and train.  After 
describing the veteran's in-service injury, and after 
physical examination, Dr. Draper gave a clear diagnosis of 
chronic neck pain and offer his opinion that the neck pain 
was secondary to the in-service injury.  Dr. Draper's medical 
opinion establishes a nexus between the veteran's in-service 
injury and the current diagnosis of chronic neck pain.

The service and VA physicians made no etiological findings 
pertaining to the veteran's complaint of neck pain.  
Significantly, the Board finds no evidence of intercurrent 
causation that could possibly outweigh the evidence favorable 
to the veteran's claim.  In sum, the evidence establishes 
that the veteran's current cervical spine disorder cannot be 
reasonably dissociated from the in-service neck injury.


ORDER

Service connection for degenerative disc disease of the 
cervical spine is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

